DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on February 11, 2020 are accepted.

Claim Objections
Claims 1, 3-8 and 12 are objected to because of the following informalities:  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 16 and 20 recite the limitation “the location calculator configured to compute the location of the source electrode by minimizing a difference between determined source voltages that are determined for multiple pairs of the plurality of sensors, each determined source voltage being determined based on sensor measurements of voltage in response to the electric field for each respective one of the plurality of sensors and based on relative locations of the sensors determined from the geometry data” fails to have proper support in the specification.  The specification does not have proper support for all of the different ways that the difference can be minimized in order to compute the location of the source electrode because it fails to disclose all of the different functions that may fit within the scope of that limitation.  Applicants are advised to place into the claim the specific function for calculating the location.
The dependent claims of the above rejected claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1, 16 and 20 recite the limitation "minimizing a difference between determined source voltages that are determined for multiple pairs of the plurality of sensors, the source voltage for each of the plurality of sensors being determined based on sensor measurements of voltage in response for each respective one of the plurality of sensors..." that renders the scope of the claims indefinite.  It is unclear what value is being subtracted from the voltages, and what is being minimized.  There is a lack of specificity in the claim language “minimizing a difference between determined source voltages” since it is unclear what is being subtracted to create “the difference”.  	One of ordinary skill in the art would not understand what this limitation is proposing in terms of what is being subtracted and what is being minimized.
	Claims 8 and 18 recite the action of "grouping" and “group” that render the scope fo the claims indefinite. It is unclear what mathematical equation or actual step/structure is involved in this action.  within this context of grouping channels there is not enough context to understand what the scope of “grouping” would entail.  Certain verbs such a grouping when placed in this context and in a claimed limitation would be incomprehensible in terms of scope because it is unclear what calculation is actually being done in order to meet the condition of being grouped. The broadest reasonable interpretation would include the existence of channels since the existence of some number of channels would imply at least the existence of one group if not the existence of any variable of subgroups mathematically possible given that number of channels.  Therefore the claiming of “grouping” in this context fails to properly place limits on the scope of this limitation.
	The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Armoundas et al., WO 01/25822 A1, herein after Armoundas, in view of Harlev et al., U.S. 2012/0277567 A1, hereinafter Harlev ‘567.

Claims 1, 16, 17, 19 and 20. Armoundas teaches a system, a method, and a processor-implemented steps comprising data and instructions (p.20, line 12: apparatus; and FIG.3) comprising:
a plurality of sensors (p.20, line 15: multiplicity of passive electrodes (1)) configured to sense electrical activity at locations distributed across a conductive volume, locations of each of the plurality of sensors being predetermined with respect to a spatial coordinate system and stored in memory as geometry data (p.20, ll.17-18: each electrode position is provided by the operator to analysis software included among the application programs of computer (7)); 
a source electrode (p.20, line 17: active electrode; and FIG.3) positioned within the conductive volume (p.21, line 17: active electrode is placed in the heart) at an unknown location that is to be determined; 
a signal generator (p.21, line 19: signal generator; and FIG.3) to supply electrical energy to the source electrode, corresponding to a generated source voltage, which generates an electric field, a circuit path extending from the source electrode to an electrical ground at a position on the outer surface of the conductive volume, which is coupled to the signal generator (p.20, line 22: signals that are generated by the signal generator, emanate from the active electrode (s), and are acquired from the passive electrodes); and 
a location calculator (p.20, line 18: computer (7); and FIG.3) implemented as instructions executable by a computer processor in the system, the location calculator configured to compute the location of the source electrode (p.21, ll.7-9: computer includes application programs for performing the algorithms and computations described above).  
Armoundas does not teach that the location calculator computes the location of the source electrode by minimizing a difference between determined source voltages that are determined for multiple pairs of the plurality of sensors, each of the determined source voltage being determined for each respective one of the plurality of sensors based on a respective sensor measurement of voltage in response to the electric field and based on relative locations of the sensors determined from the geometry data.  
However, in an analogous electrode sensor location determination field of endeavor, Harlev '567 teach computing the location of electrodes by identifying the minimal difference between measured voltages between several pairs of electrodes ([0164]: in step 142, the tracking of the electrodes on catheters 2 and 3 is performed by solving an optimization problem that compares the measurement collected by PME21…PME23 of PME31…PME34).  
Therefore, it would have been obvious to one of ordinary skill in the art to have the location calculator in the system of Armoundas employ such a feature of “computing the location of the source electrode by minimizing a difference between determined source voltages that are determined for multiple pairs of the plurality of sensors, each of the determined source voltage being determined for each respective one of the plurality of sensors based on a respective sensor measurement of voltage in response to the electric field and based on relative locations of the sensors determined from the geometry data” as taught in Harlev ‘567.  Such a modification is a known method of detecting the location of electrodes, as suggested in Harlev ‘567, [0164].

Claim 2. Armoundas and Harlev ‘567 combined teaches all the limitations of claim 1. 
Armoundas does not teaches that the location calculator is configured to compute the location of the source electrode based on the sensor measurements acquired concurrently for each of the plurality of sensors in response to the electric field.
However, in an analogous electrode sensor location determination field of endeavor, Harlev '567 teach
the location calculator is configured to compute the location of the source electrode based on the sensor measurements acquired concurrently for each of the plurality of sensors in response to the electric field ([0036]: measuring the electrical signal at each of the one or more measuring electrodes on the one or more additional catheters can include simultaneously measuring the electrical signal at each the one or more measuring electrodes  on the one or more additional catheters). 
Therefore, it would have been obvious to one of ordinary skill in the art to have the location calculator in the system of Armoundas employ such a feature of “computing the location of the source electrode based on the sensor measurements acquired concurrently for each of the plurality of sensors in response to the electric field” as taught in Harlev ‘567.  Such a modification is a known method of detecting the location of electrodes, as suggested in Harlev ‘567, [0164].

Claim 3. Armoundas and Harlev ‘567 combined teaches all the limitations of claim 2. 
Armoundas further teaches that 
the plurality of sensors includes at least 3 electrodes distributed across the conductive volume (FIG.3: source electors SRC1-SRC4).

Claim 4. Armoundas and Harlev ‘567 combined teaches all the limitations of claim 1. 
Armoundas further teaches that 
the geometry data specifying the predetermined location of each of the plurality of sensors comprises information generated by at least one of self-discovery, based on imaging data or a digitizer (p.20, ll.17-18: each electrode position is provided by the operator to analysis software included among the application programs of computer (7), this can be considered self-discovery).

Claims 5 and 13. Armoundas and Harlev ‘567 combined teaches all the limitations of claim 1. 
Armoundas further teaches 
detecting a channel integrity detector configured to identify any bad channels having low integrity such that they should be excluded from subsequent analysis, the geometry data and the sensor measurements for each bad channel being flagged so as to be made unavailable for the computation by the location calculator (FIG.3: low pass filter 6).  It would have been obvious to filter using software as it is considered a well-known method of implementing filters.

Claims 8-11 and 18. Armoundas and Harlev ‘567 combined teaches all the limitations of claim 1. 
Armoundas does not teaches the claimed features.
However, in an analogous electrode sensor location determination field of endeavor, Harlev '567 teach
a calibration engine configured to group the plurality of sensors into multiple subsets of the plurality of sensors ([0164]: in step 142, the tracking of the electrodes on catheters 2 and 3 is performed by solving an optimization problem that compares the measurement collected by PME21…PME23 or PME31…PME34) - any plurality of sensors comprises subsets. The “PME21…PME23” or “PME31…PME34” are considered the subsets as claimed, 
the location calculator computing the location of the source electrode by minimizing the difference between source voltages determined for respective sensor pairs in at least one of the subsets of the plurality of sensors ([0164]: in step 142, the tracking of the electrodes on catheters 2 and 3 is performed by solving an optimization problem that compares the measurement collected by PME21…PME23 or PME31…PME34 as a result of activation of the CIE pairs…The location at hat minimizes the difference between the computed and measured potentials is assigned as electrode location; and [0162]: a pair of CIEs is selected as a source/sink pair to inject current into the heart cavity).
Therefore, it would have been obvious to one of ordinary skill in the art to have the location calculator in the system of Armoundas employ such features associated with the calibration engine as claimed, as taught in Harlev ‘567.  Such a modification is a known method of detecting the location of electrodes, as suggested in Harlev ‘567, [0164].

Claims 12. Armoundas and Harlev ‘567 combined teaches all the limitations of claim 1. 
Armoundas does not teaches the claimed features.
However, in an analogous electrode sensor location determination field of endeavor, Harlev '567 teach
utilizing a homogeneity component based on conductivity (FIG.14A; and claims 4 and 71).

Claims 14-15. Armoundas and Harlev ‘567 combined teaches all the limitations of claim 1. 
Armoundas does not teaches the claimed features.
However, in an analogous electrode sensor location determination field of endeavor, Harlev '567 teach
the location calculator further comprises a homogeneity calculator implemented as instructions executable by a computer processor in the system, the homogeneity calculator configured to determine an indication of homogeneity of the conductive volume between respective pairs of sensors, the sensor selector selecting each of the selected pairs of sensors into a respective subset of sensors based on the indication of homogeneity (Claim 3: the determination associates each measured signal with a homogeneous component that depends on the relative position of each signal measuring electrode with respect to each set of current injecting electrodes); and
  an impedance calculator implemented as instructions executable by a computer processor in the system, the impedance calculator configured to determine impedance data representing impedance through the conductive volume, the homogeneity calculator determining the indication of homogeneity of the conductive volume based on the impedance data ([0145]: the impedance between electrodes and blood is determined by the surface are of the electrode and electrode material. The larger the surface area, the lower the impedance).
Therefore, it would have been obvious to one of ordinary skill in the art to have the location calculator in the system of Armoundas employ such features associated with the homogeneity and impedance determination as claimed, as taught in Harlev ‘567.  Such a modification is a known method of detecting the location of electrodes, as suggested in Harlev ‘567, [0164].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Armoundas in view of Harlev as applied to claims 1 and 12, respectively, and further in view of Harlev et al., US 2008/0190438 A1, hereinafter Harlev '438.  

Claims 6 and 7. Neither Armoundas nor Harlev '567 teaches impedance data stored in the memory to characterize impedance of the conductive volume, the location calculator accounting for variations in the impedance of the conductive volume based on the volume impedance data, the data being based on electric fields sensed by the sensors in response to the electric field.  
However, Harlev '438 teach location determination using impedance tracking (e.g. para 101).  Additionally Harlev '567 teach using a component indicative of conductivity to determine sensor locations (FIG.14A; and claims 4 and 71). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have impedance data stored in the memory to characterize impedance of the conductive volume, the location calculator accounting for variations in the impedance of the conductive volume based on the volume impedance data, the data being based on electric fields sensed by the sensors in response to the electric field.  Such a modification would facilitate the determination of the location of the catheter and/or its electrodes, as suggested in Harlev '567, [0101].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16, 18-20, 22 and 25 of U.S. Patent No. 10,568,540. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications appear to disclose substantially identical subject matter with the instant claims being simply broader than the patent claims.  Both the instant application and the ‘540 patent disclose a system, method and computer program implemented by a processor for computing the location of the source electrode by minimizing a difference between respective pairs of determined source voltages determined for multiple pairs, with the ‘540 patent setting forth for additional feature of the minimization function according to which the difference between the determined source voltages is minimized. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793